          Case 1:20-cv-00515-LF-SMV Document 8 Filed 09/14/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

CHARLES JAMES ATCITTY,

         Plaintiff,

v.                                                                                       No. 20-cv-0515 LF/SMV

UNITED STATES OF AMERICA,

         Defendant.

                                          ORDER TO SHOW CAUSE

         THIS MATTER is before the Court sua sponte. Plaintiff filed his original Complaint on

May 28, 2020. [Doc. 1] at 1. Plaintiff had 90 days from filing the original Complaint, or until

August 26, 2020, to effect service of process.1 Fed. R. Civ. P. 4(m) (2015). To date, there is no

indication on the record that service of process has been effected.

         IT IS THEREFORE ORDERED that Plaintiff show good cause why his claims against

the United States should not be dismissed without prejudice for failure to comply with the service

provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiff

must file his response no later than October 6, 2020.

         IT IS SO ORDERED.


                                                                           ______________________________
                                                                           STEPHAN M. VIDMAR
                                                                           United States Magistrate Judge



1
  The filing of Plaintiff’s Amended Complaint [Doc. 5] on July 1, 2020, does not change this deadline, because no
new defendant was named in the amended pleading. See Bolden v. City of Topeka, 441 F.3d 1129, 1148–49 (10th Cir.
2006) (explaining that “‘service . . . upon a defendant within [90] days after the filing of the complaint,’ . . . refer[s]
to filing of the first version of the complaint naming the particular defendant to be served”).
